
	
		I
		111th CONGRESS
		2d Session
		H. R. 4550
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2010
			Ms. Tsongas
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit entities from using Federal funds to
		  contribute to political campaigns or participate in lobbying
		  activities.
	
	
		1.Short titleThis Act may be cited as the
			 No Taxpayer Money for Corporate
			 Campaigns Act of 2010.
		2.Prohibition on
			 the use of Federal funds for campaign and lobbying activitiesWith respect to Federal funds received by an
			 entity, other than a natural person, it shall be unlawful for such entity
			 to—
			(1)use such funds to advocate the election or
			 defeat of a political candidate;
			(2)use such funds to
			 engage in any lobbying activity; or
			(3)donate such funds to any entity that
			 advocates for the election or defeat of a political candidate or engages in
			 lobbying activities.
			
